Citation Nr: 1230651	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-31 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 31, 2008, for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome.

3.  Entitlement to service connection for sciatica, to include as being secondary to a service-connected disability.

4.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, August 2009, and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the December 2008 rating decision, the RO awarded service connection for PTSD, effective March 31, 2008.  The Veteran has appealed the effective date assigned.  In the August 2009 rating decision, the RO denied entitlement to service connection for sciatica.  In the September 2009 rating decision, the RO granted service connection for irritable bowel syndrome and assigned a 10 percent evaluation, effective April 24, 2007.  The Veteran has appealed the evaluation assigned.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to (1) service connection for sciatica, to include as being secondary to a service-connected disability, and (2) a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an April 1996 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran was notified of the decision and submitted a statement with additional evidence in April 1996.  

2.  In a May 1996 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran was notified of the decision in June 1996 and did not submit an appeal.

3.  The April 1996 statement submitted by the Veteran, wherein he attached additional evidence, was not a notice of disagreement that put the April 1996 rating decision in appellate status.

4.  On March 31, 2008, the Veteran submitted an application to reopen the claim for service connection for PTSD.

5.  There was no formal claim, informal claim, or written intent to file a claim for service connection for PTSD between May 1996 and March 2008.

6.  Irritable bowel syndrome is not manifested by credible evidence of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 31, 2008, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2011).

2.  The criteria for a rating in excess of 10 percent for service-connected IBS have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7319 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  The current claims being decided stem from the rating decisions that awarded the benefits sought (entitlement to service connection for PTSD and entitlement to service connection for a gastrointestinal disorder).  This means that the notice requirements of 38 U.S.C.A. § 5103(a) have been met since the Veteran's claim was successfully reopened and granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Following the Veteran's notices of disagreement as to the effective date for the award of PTSD and the evaluation assigned for irritable bowel syndrome, the RO properly provided him with a statement of the case addressing these issues.

VA obtained additional private medical records, VA treatment records, Social Security Administration records, and provided the Veteran with VA examinations in connection with his claim for increase for irritable bowel syndrome.  VA did not, however, obtain any records or provide an examination in connection with the claim for an earlier effective date.  (VA had obtained VA treatment records, verified the Veteran's PTSD stressor, and provided the Veteran with a VA examination in connection with the claim for entitlement to service connection for PTSD.)  The determination of whether an earlier effective date is warranted is based upon evidence already in the claims file.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of the claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Analysis

The Veteran argues that he warrants an earlier effective date for the award of service connection for PTSD and a higher initial evaluation for irritable bowel syndrome.  The Board will address each issue separately.

A.  Earlier Effective Date

In the Veteran's notice of disagreement, received in January 2009, he stated that he disagreed with the effective date of March 2008 because there was evidence prior to this date, and as far back as his 1996 claim, that he had PTSD due to service.  

By way of background, on August 5, 1994, the Veteran filed an informal claim for service connection for PTSD.  See VA Form 21-4138.  The claim was denied in an April 1996 rating decision.  In denying the claim, the RO wrote that the evidence did not establish that a stressful experience sufficient to cause PTSD had actually occurred.  The RO notified the Veteran of the decision that same month.  See April 15, 1996, letter.

On April 26, 1996, the Veteran submitted a VA Form 21-4138, wherein he acknowledged the April 15, 1996, letter and informed VA that he was submitting additional evidence to show he had been treated for a psychiatric disorder.  He added, "This is not a Notice of Disagreement but a request for further considerations based on records from Orlando[,] as well as Charleston, S.C."  (Bold added.)  

In a May 1996 rating decision, the RO denied service connection for PTSD again and noted that the Veteran had submitted additional evidence, but that the evidence did not assist in the award of service connection for PTSD, since the records did not show treatment for PTSD or any other psychiatric disability.  The Veteran was notified of this decision in June 1996.  The June 1996 notification letter was sent to the same address shown on the April 1996 VA Form 21-4138, which informed the Veteran of the decision and of his appeal rights.  The letter was not returned as undeliverable, and thus the Veteran is presumed to have received notice of the September 2003 rating decision.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  He did not appeal the decision.  

On March 31, 2008, the Veteran, through his representative, requested that VA reopen his claim for PTSD.  In the December 2008 rating decision on appeal, the RO awarded service connection for PTSD, effective March 31, 2008.

The Veteran has stated there was evidence prior to March 2008 showing he had PTSD.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a), the claimant or a representative of the claimant can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of an effective date earlier than March 31, 2008, for the award of service connection for PTSD.  The reasons follow.

Initially, the Board will address the April and May 1996 rating decisions.  Immediately following the April 1996 rating decision, the Veteran submitted a statement with additional evidence.  However, he made it clear that he was not disagreeing with the April 1996 rating decision.  See VA Form 21-4138.  The RO properly issued a new rating decision following review of the additional evidence submitted, and again denied the claim.  The Veteran did not submit a notice of disagreement as to either the April 1996 or the May 1996 rating decision, and additional evidence pertaining to PTSD was not submitted within one year of the May 1996 rating decision.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining when statements are received within one year of rating decision, Board's inquiry is not limited to whether statements constitute notices of disagreement but whether statements include submission of new and material evidence under 38 C.F.R. § 3.156(b)).  Thus, the April 1996 and May 1996 rating decisions, denying service connection for PTSD, are final, see 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011), and an effective date going back to April or May 1996, or earlier, is legally precluded.  

Following the 1996 rating decisions, the next time the Veteran submitted an application to reopen the claim for service connection for PTSD was on March 31, 2008.  Applying the law to the facts of this case, an effective date earlier than March 31, 2008, is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later" (emphasis added)); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed."). 

The Board has thoroughly reviewed the evidence of record between May 1996 and March 2008 to see if the Veteran filed a formal claim, an informal claim, or expressed a written intent to file a claim for service connection for PTSD, but finds the evidence does not support a finding that a claim was made.  See 38 C.F.R. §§ 3.1(p), 3.155.  There are multiple documents in the file from the Veteran during this time period, and the Board has poured through each of them to see if the Veteran (or his representative) raised an issue of service connection for a psychiatric disorder and cannot find such.  For example, in November 1997, the Veteran wrote to a Senator and addressed his leg and knee.  There was no mention of PTSD.  See letter.  In April 1998, he submitted a claim for increase for his left knee disability.  See VA Form 21-4138.  In 1998 and 1999, he submitted statements pertaining to his family and a clothing allowance, see September 1998 VA Forms 21-4138, and a claim for service connection for a low back disability, see March 1999 and September 1999 VA Forms 21-4138.  These kind of facts (the Veteran submitting statements to VA that do not involve PTSD or any psychiatric disorder) continue until the Veteran submitted the claim to reopen on March 31, 2008.  Thus, the preponderance of the evidence is against a finding that a claim for service connection for a psychiatric disorder was filed between May 1996 and March 2008.  

As addressed above, the Veteran has noted that his claim for service connection for PTSD had been denied back in 1996 because VA found he did not have PTSD based upon an in-service stressor, but that there was evidence prior to 2008 that showed he had PTSD due to service.  While there may have been evidence documenting a diagnosis of PTSD based upon an in-service stressor prior to 2008, these medical records cannot be deemed to be applications to reopen the claim for service connection for a psychiatric disorder.  VA medical records are created by VA medical professionals-they are not a communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits.  See 38 C.F.R. §§ 3.1(p), 3.155(a), (b).  Thus, even if they show evidence of PTSD prior to March 2008, they cannot be deemed to be a claim for service connection.  See Brannon v. West, 12 Vet. App. 32, 35, (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection. . . .").  

Further, in MacPhee v. Nicholson, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157 (2011).  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id. (emphasis added); see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established.")  In other words, case law and VA regulations are clear that a VA medical record does not constitute an informal claim except for when the disability being treated was already service connected.  In the current case, the Veteran was not service connected for PTSD prior to March 2008.  
 
The Federal Circuit's finding that a medical report would only be considered an informal claim when such report related to treatment of a disability which service connection had already been established was made in response to that appellant's argument that VA should have given a sympathetic reading to that veteran's claim by determining all potential claims raised by the evidence.  459 F.3d at 1327-28.  Even accepting that VA must give a sympathetic reading to all potential claims, the Federal Circuit stood firm in holding that a VA treatment record cannot constitute an informal claim for service connection.  The holding in MacPhee applies to the facts in this case.  Thus, entitlement to an effective date going back prior to March 2008 is not warranted based upon the application of the facts to the law.  Again, between May 1996 and March 2008, the Veteran failed to show an intent to file a claim for service connection for a psychiatric disorder.
 
For the reasons described above, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than March 31, 2008, for the award of service connection for PTSD.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


B.  Increased Rating

The Veteran alleges that he warrants a higher evaluation for irritable bowel syndrome.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

The service-connected irritable bowel syndrome is rated under Diagnostic Code 7319, which contemplates irritable colon syndrome.  A 10 percent rating is assigned for moderate irritable bowel syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe irritable bowel syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for irritable bowel syndrome.  The reasons follow.

The Board finds that the preponderance of the credible evidence is against a finding that the Veteran's irritable bowel syndrome meets the criteria for a 30 percent evaluation.  The 30 percent criteria contemplate severe irritable bowel syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The Veteran has recently reported all of these symptoms; however, the Board finds that the credible evidence does not establish that the Veteran has these symptoms.  The Veteran was hospitalized in February 2009 with multiple complaints with one of them being worsening epigastric abdominal pain with some nausea but no vomiting.  The Veteran reported that he had been experiencing aching and sometimes sharp pain in the epigastrum, which he described as intermittent pain, and which he associated with nausea without any vomiting in the last two years.  He reported his bowel movements were regular, and there was no blood in his stools.  The Board accords these symptoms high probative value because the Veteran reported them in a medical setting and not in connection with a VA examination to determine the current level of severity of the disability.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")); see Fed.R.Evid. 803(4) (generally finding reliable statements for the purposes of medical diagnosis or treatment).  

After this hospitalization and in connection with his claim for increased benefits, the Veteran began reporting more severe symptoms and alleging problems with diarrhea and constipation, after having reported at the February 2009 hospitalization that while he had abdominal pain for two years, his bowel movements were normal, and there was no blood in his stools.  At an April 2009 VA examination (two months after the February 2009 hospitalization), the Veteran reported vomiting weekly (he had denied vomiting in February 2009).  He also reported hematemesis, which is vomiting blood, which he had never reported previously (he had denied vomiting altogether in February 2009).  He denied diarrhea but reported constipation (he had reported having regular bowel movements in February 2009 for a two-year period).  In a November 2009 VA treatment record, the examiner wrote, "P[atien]t experiences frequent episodes of diarrhea with constipation and a constant low[-]grade diffuse abdominal pain."  During the February 2009 hospitalization, the Veteran had reported intermittent abdominal pain for a two-year period.  He reported these same increased symptoms at a January 2010 VA examination.  The Veteran's most recent statements are inconsistent with prior contemporaneous statements.  The inconsistency in statements is very significant because the evaluation of the Veteran's disability is based on rating criteria that rely heavily on the lay observations of the claimant.  Thus, if such statements are not reliable, a credible finding of increased symptomatology based on such lay evidence is not warranted.

In sum, for the reasons discussed above, the Board does not find it credible that the Veteran suffers from severe irritable bowel syndrome with "constant abdominal distress."  Accordingly, in the absence of credible evidence showing "constant abdominal distress" or any significant functional impairment, the Board finds that the preponderance of the evidence is against a finding that the Veteran's irritable bowel syndrome warrants a 30 percent evaluation.  The Board does not find that a staged rating is warranted, as any allegation of worsening symptoms is found to be not credible.  Thus, a staged rating is not warranted. 

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The service-connected irritable bowel syndrome symptoms are contemplated and reasonably described by the rating criteria under Diagnostic Code 7319, which are based on disturbances of bowel function and abdominal distress.  See 38 C.F.R. § 4.114.  As shown in the above discussion, the Veteran does not have symptoms associated with irritable bowel syndrome that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  The Board finds that the Veteran's inconveniences resulting from his irritable bowel syndrome, are expected concomitants of such a disorder (i.e. the need to be near a bathroom) and do not suggest an unusual disability picture.  The treating providers and VA examiners who have examined the Veteran have not stated that they found his symptoms to be unusual or exceptional.  

Accordingly, the Board finds that there is no evidence indicating that irritable bowel syndrome presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.  See id.

For all the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an effective date earlier than March 31, 2008, for the award of service connection for PTSD is denied.

Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome is denied.


REMAND

The Board finds that additional development is warranted in connection with the claim for entitlement to service connection for sciatica, to include as being secondary to a service-connected disability, which is described below.

The Veteran is service connected for recurrent lumbar strain, patellofemoral degenerative osteoarthritis of the left knee, and left hip tendonitis with early degenerative arthritis.  The Veteran claims the sciatica is in the left lower extremity.  VA provided the Veteran with an examination and a medical opinion in August 2009.  In the August 2009 VA examination report, the examiner concluded, in part:

There is no record of sciatica from service.  He is [service] connected with lumbar muscle strain.  This condition would not lead to any neurocompressive pathology such as sciatica.  This likely developed after his discharge from service.

What the examiner did not address is whether the sciatica was related to another service-connected disability, as the Veteran has two other disabilities that involve the left lower extremity.  Thus, the Board finds a new examination is necessary for the examiner to address the possibility that sciatica is related to the left hip disability and/or left knee disability.

In a December 2010 rating decision, the RO denied a TDIU.  In January 2011, the Veteran submitted a timely notice of disagreement.  Neither the claims file nor Virtual VA shows that a statement of the case has been issued.  Thus, a remand is necessary for one to be issued.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (Court held where a notice of disagreement is filed but statement of the case has not been issued, Board must remand the claim so that statement of the case may be issued).  However, this issue will be returned to the Board after issuance of the statement of the case only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board notes there is a vocational rehabilitation folder for the Veteran, as he underwent training through the program.  See July 2007 e-mail exchange, where a VA employee noted the Veteran had been "declared Rehabilitated by Voc Rehab 10-04-06."  The evidence in this file may be helpful as the agency of original jurisdiction considers the claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should send the Veteran a statement of the case on the issue of entitlement to a TDIU.  The Veteran should be given the opportunity to thereafter perfect an appeal on this issue by filing a timely substantive appeal.  The claim will thereafter be subject to appellate review only if the appeal has been properly perfected.

2.  Obtain VA treatment records from October 2011 and associate them with the claims file or upload them to Virtual VA.

3.  Then schedule the Veteran for a VA examination to determine the likely etiology of any sciatica.  The claims folder should be made available to the examiner for review before the examination.  Any necessary testing should be conducted.  The examiner is informed of the following facts:

* The Veteran is service connected for the following disabilities: recurrent lumbar strain; patellofemoral degenerative osteoarthritis of the left knee; and left hip tendonitis with early degenerative arthritis.  

* The Veteran is not service connected for degenerative disc disease of the lumbar spine.

Following examination of the Veteran, the examiner must express an opinion on the following questions:

(i) Does the Veteran have sciatica?  Upon what facts (including any testing) and medical principles do you base this opinion?

(ii) If the Veteran does have sciatica, is it at least as likely as not (50 percent probability or higher) that it is due to or caused by the service-connected recurrent lumbar strain, patellofemoral degenerative osteoarthritis of the left knee, and/or left hip tendonitis, to include a combination of these disabilities?  Upon what facts and medical principles do you base this opinion?

(iii) If the Veteran does have sciatica, and the answer to question (ii) is negative, is it at least as likely as not that sciatica is aggravated (i.e., increased in severity) beyond its natural progression by the recurrent lumbar strain, patellofemoral degenerative osteoarthritis of the left knee, and/or left hip tendonitis, to include a combination of these disabilities?  Upon what facts and medical principles do you base this opinion?

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner is asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined, such as the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the claim for entitlement to service connection for sciatica, to include as being secondary to a service-connected disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


